ATTORNEY GRIEVANCE COMMISSION                                                           IN THE
OF MARYLAND                                                                             COURT OF APPEALS
                                                                                        OF MARYLAND
                   Petitioner
V.
                                                                                            Misc. Docket AG No. 78
JOHN FRANKLIN BLEVINS                                                                       September Term, 2018

                   Respondent

                                                                                    ORDER

                      UPON CONSIDERATION of the Joint Petition for Indefinite Suspension by

 Consent filed by the Attorney Grievance Commission of Maryland and the

 Respondent, John Franklin Blevins, pursuant to Maryland Rule 19-736, in which the

 Respondent admits that he violated Rules 5.3, 5.4, 5.7, and 8.4 (c) and (d) of the

 Maryland Attorneys' Rules of Professional Conduct. The Court, having considered the

 Petition. it is this 18th day of April, 2019

                      ORDERED, that Respondent, John Franklin Blevins, be, and he hereby is,

 indefinitely suspended from the practice of law in the State of Maryland with the right

 to petition for reinstatement in 90 days, effective immediately; and it is further

                      ORDERED, that, the Clerk of the Court shall remove the name John

 Franklin Blevins from the register of attorneys in this Court and certify that fact to

 the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of

 all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).


                                                                                              /s/ Clayton Greene Jr.
  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.             Senior Judge
                             2019-04-18 11:51-04:00




 Suzanne C. Johnson, Clerk